As filed with the Securities and Exchange Commission on August 27, 2012 Commission File Nos.333-119656 811-08664 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.36 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 375 [X] JACKSON NATIONAL SEPARATE ACCOUNT - I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1 Corporate Way, Lansing, Michigan 48951 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Assistant Vice President and Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: This Amendment to the Registration Statement on Form N-4 (the “Registration Statement”) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and supplements the prospectus and the statement of additional information. Part C is also amended as reflected therein. Except as heretofore amended, this Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, undertaking, or other information contained in the Registration Statement, which are hereby incorporated by reference to the extent required and/or permitted by applicable law. Supplement Dated August 27, 2012 To The Prospectus Dated April 30, 2012 For PERSPECTIVE II® (Contracts offered for sale before April 30, 2012) PERSPECTIVESM L SERIES and PERSPECTIVE ADVISORS II® (Contracts offered for sale before December 12, 2011) RETIREMENT LATITUDESSM and PERSPECTIVE REWARDS® Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I This supplement updates the above-referenced prospectuses.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of a prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-644-4565; www.jackson.com. Please note that all changes are effective September 10, 2012.The updates to the prospectuses are described below with references to those parts of the prospectuses modified by this supplement. 1.INVESTMENT DIVISIONS: ► Under FEES AND EXPENSES TABLES, in the section titled “Total Annual Fund Operating Expenses,” the rows applicable to JNL Institutional Alt 20; JNL Institutional Alt 35; JNL Institutional Alt 50; and JNL Institutional Alt 65 are deleted in their entirety and replaced with the following: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses JNL Institutional Alt 20 0.18% 0.00% 0.01% 0.88% 1.07% JNL Institutional Alt 35 0.17% 0.00% 0.00% 1.05% 1.22% JNL Institutional Alt 50 0.17% 0.00% 0.00% 1.20% 1.37% JNL Institutional Alt 65 0.18% 0.00% 0.00% 1.21% 1.39% ► Under INVESTMENT DIVISIONS, for JNL Series Trust, the following Investment Divisions’ corresponding investment objectives are deleted and replaced with the following: JNL/Goldman Sachs Mid Cap Value Fund Jackson National Asset Management, LLC (and Goldman Sachs Asset Management, L.P.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in securities within the market capitalization range of the Russell Midcap® Value Index and Russell 2500 Value Index.If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities. JNL Disciplined Moderate Fund Jackson National Asset Management, LLC Seeks capital growth, and secondarily, current income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 40% to 80% of its assets to Underlying Funds that invest primarily in equity securities, 20% to 60% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% of its assets to Underlying Funds that invest primarily in money market securities. The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL Disciplined Moderate Growth Fund Jackson National Asset Management, LLC Seeks capital growth and current income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 60% to 90% of its assets to Underlying Funds that invest primarily in equity securities, 10% to 40% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% of its assets to Underlying Funds that invest primarily in money market securities. The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL Disciplined Growth Fund Jackson National Asset Management, LLC Seeks capital growth by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 70% to 100% of its assets to Underlying Funds that invest primarily in equity securities, 0% to 30% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% of its assets to Underlying Funds that invest primarily in money market securities. The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. ► Under APPENDIX A – TRADEMARKS, SERVICE MARKS, AND RELATED DISCLOSURES, the following is added immediately after the first paragraph: The Dow Jones Brookfield Global Infrastructure Index is calculated by S&P Dow Jones Indices LLC or its affiliates (“SPDJI”) pursuant to an agreement with Brookfield Asset Management, Inc. and has been licensed for use.S&P® is a registered trademark of Standard & Poor’s Financial Services LLC (“S&P”), Dow Jones® is a registered trademark of Dow Jones Trademark Holdings LLC (“Dow Jones”) and “Brookfield®” is a registered trademark of Brookfield Asset Management, Inc.Investment products based on the Index are not sponsored, endorsed, sold or promoted by SPDJI, Dow Jones, S&P or their respective affiliates and none of SPDJI, Dow Jones, S&P or their respective affiliates makes any representation regarding the advisability of investing in such product(s). 2. LIFEGUARD FREEDOM FLEX WITH JOINT OPTION GUARANTEED MINIMUM WITHDRAWAL BENEFIT (GMWB): ► The 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value option and the 7% Bonus and Annual Step-Up option are no longer available as optional features under the LifeGuard Freedom Flex with Joint Option GMWB.These optional features are described in the prospectus under “ACCESS TO YOUR MONEY” in the subsection titled “LifeGuard Freedom Flex with Joint Option GMWB”. 3. MARKETGUARD STRETCH GMWB: ► Under “ACCESS TO YOUR MONEY” in the section titled “Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (‘MarketGuard Stretch GMWB’)”, the following is added immediately after the first sentence in the first paragraph: This GMWB is also available to an eligible Beneficiary entitled to death benefit payments under an existing Contract, who will be considered an Owner for purposes of this GMWB. Supplement dated August 27, 2012 To The Statement of Additional Information Dated April 30, 2012 For PERSPECTIVE II®; PERSPECTIVESM L SERIES; PERSPECTIVE ADVISORS II®; RETIREMENT LATITUDESSM; PERSPECTIVE REWARDS®; PERSPECTIVESM; PERSPECTIVE FOCUS® and FIFTH THIRD PERSPECTIVE Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I PERSPECTIVE ADVISORSSM Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT III PERSPECTIVE ADVANTAGESM Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT V PERSPECTIVE INVESTOR VUL®; ULTIMATE INVESTOR® VUL; and JACKSON ADVISORSM VUL Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT IV PERSPECTIVE II®; PERSPECTIVESM L SERIES; PERSPECTIVE ADVISORS II®; PERSPECTIVE REWARDS®; PERSPECTIVESM; and PERSPECTIVE FOCUS® Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK® Through JNLNY SEPARATE ACCOUNT I PERSPECTIVE ADVISORSSM Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK® Through JNLNY SEPARATE ACCOUNT II This supplement updates the above-referenced Statements of Additional Information.Please read and keep it together with your copy of the Statement of Additional Information for future reference. ► Under Trademarks, Service Marks, and Related Disclosures, the following is added immediately after the first paragraph: The Dow Jones Brookfield Global Infrastructure Index is calculated, distributed and marketed by CME Group Index Services, LLC (“CME Indexes”) pursuant to an agreement with Brookfield Asset Management, Inc. and has been licensed for use by the Dow Jones Brookfield Global Infrastructure Index© CME Group Index Services, LLC 2012.“Dow Jones®” is a registered trademark of Dow Jones Trademark Holdings LLC and has been licensed for use by CME Indexes. “Brookfield®” is a registered trademark of Brookfield Asset Management, Inc. PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Financial statements and schedules included in Part A: Not Applicable. (2) Financial statements and schedules included in Part B - Jackson National Separate Account - I: Independent Auditors’ Report Statements of Assets and Liabilities as of December 31, 2011 Statements of Operations for the period ended December 31, 2011 Statements of Changes in Net Assets for the periods ended December 31, 2011 and 2010 Notes to Financial Statements Jackson National Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2011 and 2010 Consolidated Income Statements for the years ended December 31, 2011, 2010, and 2009 Consolidated Statements of Stockholder's Equity and Comprehensive Income for the years ended December 31, 2011, 2010, and 2009 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010, and 2009 Notes to Consolidated Financial Statements (b) Exhibits ExhibitDescription No. 1. Resolution of Depositor's Board of Directors authorizing the establishment of the Registrant, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 9 filed on April 21, 1999 (File Nos. 033-82080 and 811-08664). 2. Not Applicable. 3. a. General Distributor Agreement dated June 30, 1998, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11 filed on July 21, 2004 (File Nos. 333-70472 and 811-08664). b. Amended and Restated General Distributor Agreement dated October 25, 2005, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 21 filed on December 29, 2005 (File Nos. 333-70472 and 811-08664). c. Amended and Restated General Distributor Agreement dated June 1, 2006, incorporated herein by reference to the Registrant's Registration Statement filed on August 10, 2006 (File Nos. 333-136472 and 811-08664). d. Selling Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, LLC (V2565 01/12), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). 4. a. Specimen of the Perspective L Series Fixed and Variable Contract, incorporated herein by reference to the Registrant's Statement filed on October 8, 2004 (File Nos. 333-119656 and 811-08664). b. Specimen of Section 403(b) Tax Sheltered Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). c. Specimen of Retirement Plan Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). d. Specimen of Individual Retirement Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). e. Specimen of Roth Individual Retirement Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). f. Specimen of Highest Anniversary Value Death Benefit Option Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11 filed on July 21, 2004 (File Nos. 333-70472 and 811-08664). g. Specimen of 2% Contract Enhancement Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 6 filed on June 11, 2003 (File Nos. 333-70472 and 811-08664). h. Specimen of 3% Contract Enhancement Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 6 filed on June 11, 2003 (File Nos. 333-70472 and 811-08664). i. Specimen of 4% Contract Enhancement Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 6 filed on June 11, 2003 (File Nos. 333-70472 and 811-08664). j. Specimen of Reduced Administration Charge Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 1 filed on April 29, 2002 (File Nos. 333-70472 and 811-08664). k. Specimen of Earnings Protection Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on November 21, 2001 (File Nos. 333-73850 and 811-08664). l. Specimen of 4% for Life Guaranteed Minimum Withdrawal Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11 filed on July 21, 2004 (File Nos. 333-70472 and 811-08664). m. Specimen of 5% for Life Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11 filed on July 21, 2004 (File Nos. 333-70472 and 811-08664). n. Specimen of 4% Roll-Up Death Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed September 30, 2004 (File Nos. 333-119427 and 811-08664). o. Specimen of Combination 4% Roll-Up and Highest Anniversary Value Death Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on September 30, 2004 (File Nos. 333-119427 and 811-08664). p. Specimen of 5% Roll-Up Death Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on September 30, 2004 (File Nos. 333-119427 and 811-08664). q. Specimen of Combination 5% Roll-Up and Highest Anniversary Value Death Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on September 30, 2004 (File Nos. 333-119427 and 811-08664). r. Specimen of Guaranteed Minimum Income Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on September 30, 2004 (File Nos. 333-119427 and 811-08664). s. Specimen of Charitable Remainder Trust Endorsement, incorporated herein by reference to the Registrant's Pre-Effective Amendment filed on December 23, 2004 (File Nos. 333-118368 and 811-08664). t. Specimen of Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Pre-Effective Amendment filed on December 30, 2004 (File Nos. 333-119656 and 811-08664). u. Specimen of 5% for Life Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on December 30, 2004 (File Nos. 333-121777 and 811-08664). v. Specimen of 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 17 filed on June 20, 2005 (File Nos. 333-70472 and 811-08664). w. Specimen of 5% Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 17 filed on June 20, 2005 (File Nos. 333-70472 and 811-08664). x. Specimen of Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19 filed on October 20, 2005 (File Nos. 333-70472 and 811-08664). y. Specimen of 5% for Life Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19 filed on October 20, 2005 (File Nos. 333-70472 and 811-08664). z. Specimen of 4% for Life Guaranteed Minimum Withdrawal Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19 filed on October 20, 2005 (File Nos. 333-70472 and 811-08664). aa. Specimen of 5% For Life Guaranteed Minimum Withdrawal Benefit with Annual Step-Up, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 24 filed on January 31, 2006 (File Nos. 333-70472 and 811-08664). bb. Specimen of 5% For Life Guaranteed Minimum Withdrawal Benefit with Bonus and Annual Step-Up, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 24 filed on January 31, 2006 (File Nos. 333-70472 and 811-08664). cc. Specimen of 5% For Life Guaranteed Minimum Withdrawal Benefit with Bonus and 5-Year Step-Up, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 24 filed on January 31, 2006 (File Nos. 333-70472 and 811-08664). dd. Specimen of Joint 5% For Life Guaranteed Minimum Withdrawal Benefit with Annual Step-Up, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 24 filed on January 31, 2006 (File Nos. 333-70472 and 811-08664). ee. Specimen of Joint 5% For Life Guaranteed Minimum Withdrawal Benefit with Bonus and 5-Year Step-Up, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 24 filed on January 31, 2006 (File Nos. 333-70472 and 811-08664). ff. Specimen of Highest Anniversary Value Death Benefit, incorporated herein by reference to the Registrant's Registration Statement filed on August 10, 2006 (File Nos. 333-333-136472 and 811-08664). gg. Specimen of the Combination 5% Roll-Up and Highest Anniversary Value Death Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 32, filed on December 21, 2006 (File Nos. 333-70472 and 811-08664). hh. Specimen of the 5% For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 34, filed on February 2, 2007 (File Nos. 333-70472 and 811-08664). ii. Specimen of the 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 34, filed on February 2, 2007 (File Nos. 333-70472 and 811-08664). jj. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 34, filed on February 2, 2007 (File Nos. 333-70472 and 811-08664). kk. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 34, filed on February 2, 2007 (File Nos. 333-70472 and 811-08664). ll. Specimen of the Guaranteed Minimum Accumulation Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 34, filed on February 2, 2007 (File Nos. 333-70472 and 811-08664). mm. Specimen of Guaranteed Minimum Income Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos. 333-70472 and 811-08664). nn. Specimen of 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos.333-70472 and 811-08664). oo. Specimen of 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos.333-70472 and 811-08664). pp. Specimen of 5% For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos. 333-70472 and 811-08664). qq. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos. 333-70472 and 811-08664). rr. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos. 333-70472 and 811-08664). ss. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-up Endorsement,incorporated herein by reference to the Registrant's Post-Effective Amendment No. 41, filed on August 23, 2007 (File Nos. 333-70472 and 811-08664). tt. Specimen of Guaranteed Minimum Withdrawal Benefit with 5-Year Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 46, filed on December 27, 2007 (File Nos.333-70472 and 811-08664). uu. Specimen of the For Life GMWB With bonus and Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 46, filed on December 27, 2007 (File Nos. 333-70472 and 811-08664). vv. Specimen of the Joint For Life GMWB With Bonus and Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 46, filed on December 27, 2007 (File Nos. 333-70472 and 811-08664). ww. Specimen of the Joint For Life GMWB with Bonus, guaranteed Withdrawal Balance Adjustment and Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No.46, filed on December 27, 2007 (File Nos.333-70472 and 811-08664). xx. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-UpEndorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No.59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). yy. Specimen of the Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). zz. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). aaa. Specimen of the Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). bbb. Specimen of the 5% Roll-up Guaranteed Minimum Death Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). ccc. Specimen of the Combination [5%] Roll-up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No.59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). ddd. Specimen of the 6% Roll-up Guaranteed Minimum Death Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). eee. Specimen of the Combination [6%] Roll-up and Highest Quarterly Anniversary Value guaranteed Minimum Death Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). fff. Specimen of the Guaranteed Minimum Income Benefit Endorsement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 59, filed on October 3, 2008 (File Nos. 333-70472 and 811-08664). ggg. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up(Freedom) Endorsement(7587 01/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11, filed on December 31, 2008 (File Nos. 333-119656 and 811-08664). hhh. Specimen of the Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (Joint Freedom) Endorsement(7588 01/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11, filed on December 31, 2008 (File Nos. 333-119656 and 811-08664). iii. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal BalanceAdjustment and Annual Step-Up(DB) Endorsement(7589 01/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 11, filed on December 31, 2008 (File Nos. 333-119656 and 811-08664). jjj. Specimen of the Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit (HQAV) Endorsement (7595 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). kkk. Specimen of the [5%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7596 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). lll. Specimen of the Combination [5%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7597 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). mmm. Specimen of the [6%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7598 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). nnn. Specimen of the Combination [6%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7599 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). ooo. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit with Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up(LifeGuard Freedom DB) Endorsement (7602 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). ppp. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up (LifeGuard Freedom 6(SM) GMWB) Endorsement (7613 09/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13, filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). qqq. Specimen of the Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up(LifeGuard Freedom 6 GMWB With Joint Option) Endorsement (7614 09/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13,filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). rrr. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus, and Annual Step-Up(LifeGuard Freedom 6 DB(SM) Endorsement (7615 09/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13,filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). sss. Specimen of the For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (LifeGuard Select(SM)) Endorsement (7617 09/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13,filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). ttt. Specimen of the Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (LifeGuard Select With Joint Option) (7618 09/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13,filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). uuu. Specimen of the Reduced Administration Charge Endorsement (7536 09/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13, filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). vvv. Specimen of the [2%] Contract Enhancement Endorsement (7567 12/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). www. Specimen of the [3%] Contract Enhancement Endorsement (7568 12/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). xxx. Specimen of the [4%] Contract Enhancement Endorsement (7569 12/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). yyy. Specimen of the [5%] Contract Enhancement Endorsement (7570 12/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). zzz. Specimen of the Guaranteed Minimum Withdrawal Benefit With [5] Year Step-Up (SafeGuard Max) Endorsement (7633 05/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). aaaa. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up and Transfer of Assets (Jackson Select) Endorsement (7635 05/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). bbbb. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up and Transfer of Assets (Jackson Select With Joint Option) Endorsement (7636 05/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). cccc. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net), Endorsement (7619 05/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). dddd. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net with Joint Option) Endorsement (7620 05/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). eeee. Specimen of the Perspective L Series Fixed and Variable Contract, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). ffff. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up and Transfer of Assets (Jackson Select) Endorsement (7638 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). gggg. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up and Transfer of Assets (Jackson Select With Joint Option) Endorsement (7639 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). hhhh. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7640 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). iiii. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7641 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). jjjj. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7642 10/10), Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7643 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). kkkk. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7646 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). llll. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7647 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). mmmm. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7648 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). nnnn. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7649 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). oooo. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus, Annual Step-Up and Death Benefit (7650 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). pppp. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7652 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). qqqq. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7653 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). rrrr. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7654 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). ssss. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [8%] Bonus and Annual Step-Up (7656 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). tttt. Specimen of [5%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up Endorsement (7659 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). uuuu. Specimen of [6%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up Endorsement (7660 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). vvvv. Specimen of For Life Guaranteed Minimum Withdrawal Benefit with Annual Step-Up and Transfer of Assets Endorsement (7667 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). wwww. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Endorsement (LifeGuard Freedom 6 Net) (7669 04/12), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). xxxx. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Endorsement (LifeGuard Freedom 6 Net with Joint Option) (7670 04/12), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). yyyy. Specimen of Guaranteed Minimum Withdrawal Benefit for Stretch RMDs Endorsement (MarketGuard Stretch) (7668 04/12), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). 5. a. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Registration Statement filed on October 8, 2004 (File Nos. 333-119656 and 811-08664). b. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 2 filed on September 2, 2005 (File Nos. 333-119656 and 811-08664). c. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 5 filed on December 21, 2006 (File Nos. 333-119656 and 811-08664). d. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 6 filed on April 25, 2007 (File Nos. 333-119656 and 811-08664). e. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 8 filed on November 28, 2007 (File Nos. 333-119656 and 811-08664). f. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 9 filed on March 26, 2008 (File Nos. 333-119656 and 811-08664). g. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 10 filed on October 6, 2008 (File Nos. 333-119656 and 811-08664). h. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12 filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). i. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 13 filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). j. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). k. Form of the Fixed and Variable Annuity Combination Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). l. Form of the Perspective L Series Fixed and Variable Annuity Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). m. Form of the Fixed and Variable Annuity Combination Application, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). n. Form of the Perspective L Series Variable and Fixed Annuity Application (VA610 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 25 filed on April 27, 2011 (File Nos. 333-119656 and 811-08664). o. Form of the Variable and Fixed Annuity Application (V3573 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 25 filed on April 27, 2011 (File Nos. 333-119656 and 811-08664). p. Form of the Perspective L Series Variable and Fixed Annuity Application (V610 08/11), incorporated herein by reference to the Registrant’s Registration Statement filed on July 22, 2011 (File Nos. 333-175719 and 811-08664). q. Form of the Variable and Fixed Annuity Application (V3573 08/11), incorporated herein by reference to the Registrant’s Registration Statement filed on July 22, 2011 (File Nos. 333-175719 and 811-08664). 6. a. Articles of Incorporation of Depositor, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 filed on April 30, 1996 (File Nos. 033-82080 and 811-08664). b. By-laws of Depositor, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 filed on April 30, 1996 (File Nos. 033-82080 and 811-08664). 7. a. Variable Annuity Guaranteed Minimum Income Benefit Reinsurance Agreement, incorporated herein by reference to the Registrant's Post-Effective Amendment No.19 filed on October 20, 2005 (File Nos. 333-70472 and 811-08664). b. Amendment No. 3 to the Variable Annuity GMIB Reinsurance Agreement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 32 filed on December 21, 2006 (File Nos. 333-70472 and 811-08664). c. Amendment No. 9 to the Variable Annuity GMIB Reinsurance Agreement, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 9 filed on March 26, 2008 (File Nos. 333-119656 and 811-08664). d. Amendment No. 11 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD.("Reinsurer"), with effective date October 6, 2008, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 10, filed on October 6, 2008 (File Nos.333-119656 and 811-08664). e. Amendment No. 12 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD.("Reinsurer"), with effective date April 6, 2009, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). f. Amendment No. 13 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD.("Reinsurer"), with effective date April 6, 2009, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 13, filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). g. Amendment No. 14 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD.("Reinsurer"), with effective date September 28, 2009, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). h. Amendment No. 15 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD ("Reinsurer"), with effective date May 3, 2010 and October 11, 2010 where specifically noted, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). i. Amendment No. 16 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD("Reinsurer"), with effective date May 2, 2011, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 25 filed on April 27, 2011 (File Nos. 333-119656 and 811-08664). j. Amendment No. 17 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD ("Reinsurer"), with effective date August 29, 2011, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 29 filed on August 26, 2011 (File Nos. 333-119656 and 811-08664). k. Amendment No. 18 to the Variable Annuity GMIB Reinsurance Agreement Effective March 1, 2005 between Jackson National Life Insurance Company ("Ceding Company") and Ace Tempest Life Reinsurance LTD ("Reinsurer"), with effective date December 12, 2011 and April 30, 2012, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 34 filed on April 24, 2012 (File Nos. 333-119656 and 811-08664). 8. Not Applicable. 9. Opinion and Consent of Counsel, attached hereto. Consent of Independent Registered Public Accounting Firm, attached hereto. 11. Not Applicable. 12. Not Applicable. Item 25. Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Richard D. Ash Vice President - Actuary & Appointed Actuary 1 Corporate Way Lansing, MI 48951 Steve P. Binioris Vice President 1 Corporate Way Lansing, MI 48951 Dennis Blue Vice President 1 Corporate Way Lansing, MI 48951 Barrett Bonemer Vice President 1 Corporate Way Lansing, MI 48951 Jeff Borton Vice President 1 Corporate Way Lansing, MI 48951 John H. Brown Vice President 1 Corporate Way Lansing, MI 48951 James Carter Vice President 1 Corporate Way Lansing, MI 48951 Joseph Mark Clark Senior Vice President & Chief Information Officer 1 Corporate Way Lansing, MI 48951 Michael A. Costello Vice President and Treasurer 1 Corporate Way Lansing, MI 48951 James B. Croom Vice President 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Charles F. Field, Jr. Vice President 300 Innovation Drive Franklin, TN37067 Dana R. Malesky Flegler Vice President 1 Corporate Way Lansing, MI 48951 Robert A. Fritts Senior Vice President & Controller 1 Corporate Way Lansing, MI 48951 James D. Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia A. Goatley Vice President & Assistant Secretary 1 Corporate Way Lansing, MI 48951 Matthew Phillip Gonring Vice President 300 Innovation Drive Franklin, TN37067 John A. Gorgenson, Jr. Vice President 1 Corporate Way Lansing, MI 48951 Robert W. Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Cliff S. Hale, M.D. Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Hanson Vice President 1 Corporate Way Lansing, MI 48951 H. Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Clifford J. Jack Executive Vice President & Director 7601 Technology Way Denver, CO 80237 Scott Klus Vice President 1 Corporate Way Lansing, MI 48951 Leandra R. Knes Director 225 W. Wacker Drive Suite 1200 Chicago, IL 60606 Everett W. Kunzelman Vice President 1 Corporate Way Lansing, MI 48951 Lynn W. Lopes Vice President 1 Corporate Way Lansing, MI 48951 Machelle A. McAdory Senior Vice President 1 Corporate Way Lansing, MI 48951 Diahn McHenry Vice President 1 Corporate Way Lansing, MI 48951 Thomas J. Meyer Senior Vice President, 1 Corporate Way General Counsel & Secretary Lansing, MI 48951 Dean M. Miller Vice President 1 Corporate Way Lansing, MI 48951 Keith R. Moore Senior Vice President 1 Corporate Way Lansing, MI 48951 Jacky Morin Vice President 1 Corporate Way Lansing, MI 48951 P. Chad Myers Executive Vice President, Chief Financial Officer & Director 1 Corporate Way Lansing, MI 48951 Russell E. Peck Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Prieskorn Senior Vice President & Chief Administration Officer 1 Corporate Way Lansing, Michigan 48951 Dana S. Rapier Vice President 1 Corporate Way Lansing, MI 48951 William R. Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad S. Shami Vice President 1 Corporate Way Lansing, MI 48951 Kathleen M. Smith Vice President 1 Corporate Way Lansing, MI 48951 James R. Sopha Chief Operating Officer & Director 1 Corporate Way Lansing, MI 48951 Kenneth H. Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather R. Strang Vice President 1 Corporate Way Lansing, MI 48951 Marcia L. Wadsten Vice President 1 Corporate Way Lansing, MI 48951 Michael A. Wells President, Chief Executive Officer & Chairman 300 Innovation Drive Franklin, TN37067 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant. Company State of Organization Control/Ownership Ascent Holdings Limited England 50% Prudential Property Investment Managers Limited Ascent Insurance Brokers (Corporate) Limited England 100% Ascent Insurance Brokers Limited Ascent Insurance Brokers Limited United Kingdom 100% Ascent HoldingsLimited Ascent Insurance Management Limited England 100% Ascent Holdings Limited BOCI – Prudential Asset Management Limited Hong Kong 36% Prudential Corporation Holdings Limited BOCI – Prudential Trustee Limited Hong Kong 36% Prudential Corporation Holdings Limited Brooke LLC Delaware 100% Prudential (US Holdco2) Limited Brooke (Holdco1) Inc. Delaware 100% Prudential (US Holdco 1) Limited Brooke Holdings LLC Delaware 100% Nicole Finance Inc. Brooke Holdings (UK) United Kingdom 100% Brooke UK LLC Brooke (Jersey) Limited Jersey 100%Prudential (US Holdco 2) Limited Brooke Life Insurance Company Michigan 100% Brooke Holdings LLC Brooke UK LLC Delaware 100% Brooke (Holdco 1) Inc. CIMPL Pty Limited Australia 100% PPM Capital (Holdings) Limited CITICPrudential Life Insurance Company Limited China 50% Prudential Corporation Holdings Limited CITIC – Prudential Fund Management Company Limited China 49% Prudential Corporation Holdings Limited CSU One Limited United Kingdom 100% Prudential Group Holdings Limited Calvin Asset Management Limited England 100% Calvin Capital Limited Calvin Capital Limited England 100% Marlin Acquisitions Holdings Limited Canada Property (Trustee) No 1 Limited Jersey 100% Canada Property Holdings Limited Canada Property Holdings Limited England 100% M&G Limited Curian Capital, LLC Michigan 100% Jackson National Life Insurance Company Curian Clearing LLC Michigan 100% Jackson National Life Insurance Company Earth and Wind Energias Removables, S.L. Spain 100% Infracapital E&W B.V. Eastspring Investments (Hong Kong) Limited Hong Kong 100% Prudential Corporations Holdings Limited Eastspring Investments (UK) Limited England 100% Prudential Corporations Holdings Limited Eastspring Investments Fund Management Limited Liability Company Vietnam 100% Prudential Vietnam Assurance Private Ltd Eastspring Securities Investment Trust Co. Ltd. Taiwan 99.54% Prudential Corporation Holdings Limited FA II Limited England 100% FA III Limited FA III Limited England 100% Infracapital Nominees Limited Falcon Acquisitions Limited United Kingdom 100% FA II Limited Falcon Acquisitions HoldingsLimited United Kingdom 100% Infracapital Nominees Limited First Dakota, Inc. North Dakota 100% IFC Holdings, Inc. First Dakota of Montana, Inc. Montana 100% IFC Holdings, Inc. First Dakota of New Mexico, Inc. New Mexico 100% IFC Holdings, Inc. First Dakota of Texas, Inc. Texas 100% IFC Holdings, Inc. First Dakota of Wyoming, Inc. Wyoming 100% IFC Holdings, Inc. Furnival Insurance Company PCC Limited Guernsey 100% Prudential Corporation Holdings Limited GS Twenty Two Limited United Kingdom 100% Prudential Group Holdings Limited Geoffrey Snushall Limited United Kingdom 100% Snushalls Team Limited Giang Vo Development JV Company Vietnam 65% Prudential Vietnam Assurance Private Limited Hermitage Management, LLC Michigan 100% Jackson National Life Company Insurance Holborn Bars Nominees Limited United Kingdom 100% M&G Investment Management Limited Holborn Delaware LLC Delaware 100% Prudential Four Limited Holborn Finance Holding Company United Kingdom 100% Prudential Securities Limited Hyde Holdco 1 Limited United Kingdom 100% Prudential Corporation Holdings Limited Hyde Holdco 3 Limited United Kingdom 100% Prudential Capital Holding Company Limited ICICI Prudential Asset Management Company Limited India 49% Prudential Corporation Holdings Limited ICICI Prudential Life Insurance Company Limited India 25.96% Prudential Corporation Holdings Limited ICICI Prudential Pension Funds Management Company Ltd. India 100% ICICI Prudential Life Insurance Company Limited ICICI Prudential Trust Limited India 49% Prudential Corporation Holdings Limited IFC Holdings, Inc. d/b/a INVEST Financial Corporation Delaware 100% National Planning Holdings Inc. INVEST Financial Corporation Insurance Agency Inc. of Alabama Alabama 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Connecticut Connecticut 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Delaware Delaware 100% IFC Holdings, Inc. d/b/a INVEST Financial Corporation INVESTFinancial Corporation Insurance Agency Inc. of Georgia Georgia 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Illinois Illinois 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Maryland Maryland 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Massachusetts Massachusetts 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Montana Montana 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Nevada Nevada 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of New Mexico New Mexico 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Ohio Ohio 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Oklahoma Oklahoma 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of South Carolina South Carolina 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Texas Texas 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Wyoming Wyoming 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency PA of Mississippi Mississippi 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware Infracapital CI II Limited Scotland 100% M&G Limited Infracapital EF II Limited Scotland 100% M&G Limited Infracapital Employee Feeder GP Limited Scotland 100% M&G Limited Infracapital F1 S.a.r.l. Luxembourg 100% Infracapital F1 Holdings S.a.r.l Infracapital F1 Holdings S.a.r.l. Luxembourg 100% Infracapital Nominees Limited Infracapital GP Limited United Kingdom 100% M&G Limited Infracapital GP II Limited England 100% M&G Limited Infracapital Nominees Limited United Kingdom 100% M&G Limited Infracapital SLP Limited United Kingdom 100% M&G Limited Infracapital Solar B.V. Netherlands 100% Infracapital F1 S.a.r.l. Innisfree M&G PPP LLP United Kingdom 35% M&G IMPPP1 Limited Investment Centers of America, Inc. North Dakota 100% IFC Holdings, Inc. Jackson Investment Management LLC Michigan 100% Brooke Holdings LLC Jackson National Asset Management, LLC Michigan 100% Jackson National Life Insurance Company Jackson National Life (Bermuda) Ltd. Bermuda 100% Jackson National Life Insurance Company Jackson National Life Distributors LLC Delaware 100% Jackson National Life Insurance Company Jackson National Life Insurance Company of New York New York 100% Jackson National Life Insurance Company JNLI LLC Delaware 100% Jackson National Life Insurance Company JNL Southeast Agency, LLC Michigan 100% Jackson National Life Insurance Company M&G (Guernsey) Limited Guernsey 100% M&G Limited M&G Financial Services Limited United Kingdom 100% M&G Limited M&G Founders 1 Limited United Kingdom 100% M&G Limited M&G General Partner Inc. Cayman Islands 100% M&G Limited M&G Group Limited United Kingdom 100% Prudential plc M&G IMPPP 1 Limited United Kingdom 100% M&G Limited M&G International Investments Limited United Kingdom 100% M&G Limited M&G International Investments Limited Austria (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited France (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited Germany (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Italy (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Spain (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Nominees Limited United Kingdom 100% M&G International Investments Limited M&G Investment Management Limited England 100% M&G Limited M&G Investments (Singapore) Pte. Ltd. Singapore 100% M&G Limited M&G Limited United Kingdom 100% M&G Group Limited M&G Management Services Limited United Kingdom 100% M&G Limited M&G Nominees Limited United Kingdom 100% M&G Limited M&G Pensions and Annuity Company Limited United Kingdom 100% M&G Limited M&G RED Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED GP Limited Guernsey 100% M&G Limited M&G RED SLP GP Limited Scotland 100% M&G Limited M&G Real Estate Finance 1 Co S.a.r.l Luxemborg 100% M&G RED GP Limited M&G Securities Limited United Kingdom 100% M&G Limited M&G Support Services Limited United Kingdom 100% M&G Limited MM&S (2375) Limited Scotland 100% The Prudential Assurance Company Limited Marlin Acquisitions Holdings Limited United Kingdom 100% Infracapital GP Limited National Planning Corporation Delaware 100% National Planning Holdings, Inc. National Planning Corporation Insurance Agency Inc. of Nevada Nevada 100% National Planning Corporation National Planning Holdings, Inc. Delaware 100% Brooke Holdings LLC National Planning Insurance Agency Inc. Alabama 100% National Planning Corporation National Planning Insurance Agency Inc. Florida 100% National Planning Corporation National Planning Insurance Agency Inc. Georgia 100% National Planning Corporation National Planning Insurance Agency Inc. Idaho 100% National Planning Corporation National Planning Insurance Agency Inc. Massachusetts 100% National Planning Corporation National Planning Insurance Agency Inc. Montana 100% National Planning Corporation National Planning Insurance Agency Inc. Oklahoma 100% National Planning Corporation National Planning Insurance Agency Inc. Texas 100% National Planning Corporation National Planning Insurance Agency Inc. Wyoming 100% National Planning Corporation Nicole Finance Inc. Delaware 100% Brooke UK LLC North Sathorn Holdings Company Limited Thailand 100% Prudential Corporation Holdings Limited Northstreet IP Services Singapore Pte Ltd. Singapore 100% Prudential Singapore Holdings Pte Limited Nova Sepadu Sdn Bhd Malaysia 96% Sri Han Suria Sdn Berhad P&A Holdco Limited England 100% Prudential Group Holdings Limited P&A Opco Limited England 100% P&A Holdco Limited PCA Asset Management Limited Japan 100% Prudential Corporation Holdings Limited PCA Asset Management Co. Ltd. Korea 100% Prudential Corporation Holdings Limited PCA Life Assurance Company Limited Taiwan 99.81% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Japan) Japan 100% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Korea) Korea 100% Prudential Corporation Holdings Limited PGDS (UK One) Limited United Kingdom 100% Prudential Group HoldingsLimited PGDS (UK Two) Limited United Kingdom 100% PDGS (UK One) Limited PGDS (US One) LLC Delaware 100% Jackson National Life Insurance Company PPEM Pte. Limited Singapore 100% Prudential Singapore Holdings Pte Limited PPM America, Inc. Delaware 100% PPM Holdings, Inc. PPM Capital (Holdings) Limited United Kingdom 100% M&G Limited PPM Finance, Inc. Delaware 100% PPM Holdings, Inc. PPM Holdings, Inc. Delaware 100% Brooke Holdings LLC PPM Ventures (Asia) Limited Hong Kong 100% PPM Capital (Holdings) Limited PPMC First Nominees Limited United Kingdom 100% M&G Limited PPS Five Limited United Kingdom 100% Reeds Rains Prudential Limited PPS Nine Limited United Kingdom 100% Prudential Property Services Limited PPS Twelve Limited United Kingdom 100% Prudential Property Services Limited PRUPIM France France (Branch Only) 100% Prudential Property Investment Managers Limited PTPaja Indonesia Indonesia 100% PT Prudential Life Assurance PT Prudential Asset Management Indonesia 99% Prudential Asset Management PT Prudential Life Assurance Indonesia 94.6% Prudential Corporation HoldingsLimited PVM Partnerships Limited United Kingdom 100% The Prudential Assurance Company Limited Pacus (UK) Limited United Kingdom 100% The Prudential Assurance Company Limited Park Avenue (Singapore Two) Limited Gibraltar 100% Prudential Group Holdings Limited Pru Life Assurance Limited Singapore 100% Prudential Singapore Holdings Pte Limited Pru Life Insurance Corporation of UK Philippines 100% Prudential Corporation Holdings Limited Pru Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudence Foundation Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential (AN) Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential (B1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B2) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (Gibraltar Five) Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Four) Gibraltar 100% Prudential (US Holdco 1) Limited Prudential (Gibraltar Three) Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Two) S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Limited Prudential (Gibraltar) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (Namibia) Unit Trusts Limited Namibia 93% Prudential Portfolio Managers (Namibia) (Pty) Limited Prudential (Netherlands One) Limited United Kingdom 100% Prudential Group Holdings Limited Prudential (Netherlands) BV Netherlands 100% Prudential Corporation Holdings Limited Prudential (US Holdco 1) Limited United Kingdom 100% Prudential US Limited Prudential (US Holdco 2) Gibraltar 100% Holborn Delaware LLC Prudential / M&G UKCF GP Limited United Kingdom 100% M&G Limited Prudential Al-Wara’ Asset Management Berhad Malaysia 100% Prudential Corporation Holdings Limited Prudential Annuities Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Asset Management (Hong Kong) Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential AssetManagement (Singapore) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Asset Management Limited United Arab Emirates 100% Prudential Corporation Holdings Limited Prudential Assurance Company Singapore (Pte) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Assurance Malaysia Bhd Malaysia 100% Sri Han Suria Sdn Berhad Prudential Assurance Singapore (Property Services) Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Atlantic Reinsurance Company Limited Ireland 100% Prudential Corporation Holdings Limited Prudential Australia One Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential BSN Takaful Berhad Malaysia 49% Prudential Corporation Holdings Limited Prudential Capital (Singapore) Pte.Ltd. Singapore 100% Prudential Capital Holding Company Ltd. Prudential Capital Holding Company Limited United Kingdom 100% Prudential plc Prudential Capital PLC United Kingdom 100% Prudential Capital Holding Company Limited Prudential Capital Luxembourg S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Ltd. Prudential Corporate Pensions Trustee Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Corporation Asia Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential Corporation Australasia Holdings Pty Limited Australia 100% Prudential Group Holdings Limited Prudential plc United Kingdom Publicly Traded Prudential Corporation Holdings Limited United Kingdom 100% Prudential Holdings Limited Prudential Corporation Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Distribution Limited United Kingdom 100% Prudential Financial Services Limited Prudential Europe Assurance Holdings plc Scotland 100% MM&S (2375) Limited Prudential Finance BV Netherlands 100% Prudential Corporation Holdings Limited Prudential Financial Services Limited United Kingdom 100% Prudential plc Prudential Five Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Four Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Fund Management Berhad Malaysia 100% Nova Sepadu Sdn Bhd Prudential Fund Management Services Private Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential GP Limited Scotland 100% M&G Limited Prudential General Insurance Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential Group Holdings Limited United Kingdom 100% Prudential plc Prudential Group Pensions Limited United Kingdom 100% Prudential Financial Services Limited Prudential Group Secretarial Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Health Holdings Limited United Kingdom 25% The Prudential Assurance Company Limited Prudential Health Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Health Insurance Limited England 100% Prudential Health Holdings Limited Prudential Health Services Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Holborn Life Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Holdings Limited Scotland 100% Prudential plc Prudential Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential IP Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential International Assurance plc Ireland 100% Prudential Europe Assurance Holdings plc Prudential International Management Services Limited Ireland 100% Prudential Europe Assurance Holdings plc Prudential Investments (UK) Limited United Kingdom 100% Prudential Capital Holding Company Prudential Jersey (No 2) Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Jersey Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Lalondes Limited United Kingdom 100% Prudential Property Services Limited Prudential Life Assurance (Thailand) Public Company Limited Thailand 42.59% North Sathorn Holdings Company Limited 32.11% Staple Limited 24.82% Prudential Corporation Holdings Limited 0.48% Others Prudential Lifetime Mortgages Limited Scotland 100% The Prudential Assurance Company Limited Prudential Pensions Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Personal Equity Plans Limited United Kingdom 100% M&G Limited Prudential Portfolio Managers (Namibia) (Pty) Limited Namibia 75% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers (South Africa) (Pty) Limited South Africa 75% M&G Limited Prudential Portfolio Managers (South Africa) Life Limited South Africa 99.4% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers Unit Trusts Limited South Africa 94% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Process Management Services India Private Limited India 99.97% Prudential Corporation Holdings Limited 0.03% Prudential UK Services Limited Prudential Properties Trusty Pty Limited Australia 100% The Prudential Assurance Company Limited Prudential Property Investment Management (Singapore) Pte Limited Singapore 50% Prudential Singapore Holdings Pte Limited 50% PruPIM Ltd Prudential Property Investment Managers Limited United Kingdom 100% M&G Limited Prudential Property Services (Bristol) Limited United Kingdom 100% Prudential Property Services Limited Prudential Property Services Limited United Kingdom 100% Prudential plc Prudential Protect Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Pte Ltd Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Quest Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Retirement Income Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Securities Limited United Kingdom 50% Prudential (B1) Limited 50% Prudential (B2) Limited Prudential Services Asia Sdn Bhd Malaysia 100% Prudential Corporation Holdings Limited Prudential Services Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential Services Singapore Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Singapore Holdings Pte Limited Singapore 100% Prudential Corporation Holdings Limited Prudential Staff Pensions Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Trustee Company Limited United Kingdom 100% M&G Limited Prudential UK Services Limited United Kingdom 100% Prudential Financial Services Limited Prudential US Limited England 100% Prudential plc Prudential Unit Trusts Limited United Kingdom 100% M&G Limited Prudential Vietnam Assurance Private Limited Vietnam 100% Prudential Corporation Holdings Limited Prudential Vietnam Finance Company Limited Vietnam 100% Prudential Holborn Life Limited Prulink Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prutec Limited United Kingdom 100% The Prudential Assurance Company Limited Quinner AG Germany 100% Prudential Corporation Holdings Limited Reeds Rain Prudential Limited United Kingdom 100% Prudential Property Services Limited SII Insurance Agency, Inc. Massachusetts 100% SII Investments, Inc. SII Insurance Agency, Inc. Wisconsin 100% SII Investments, Inc. SII Investments, Inc. Wisconsin 100% National Planning Holdings, Inc. SII Ohio Insurance Agency, Inc. Ohio 100% SII Investments, Inc. Scottish Amicable Finance plc Scotland 100% The Prudential Assurance Company Limited Scottish Amicable ISA Managers Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Assurance Society Scotland 100% The Prudential Assurance Company Limited Scottish Amicable PEP and ISA Nominees Limited Scotland 100% Scottish Amicable Life Assurance Society Snushalls Team Limited United Kingdom 100% Prudential Property Services Limited Squire Reassurance Company LLC Michigan 100% Jackson National Life Insurance Company Squire Capital I LLC Michigan 100% Jackson National Life Insurance Company Squire Capital II LLC Michigan 100% Jackson National Life Insurance Company Sri Han Suria Sdn Berhad Malaysia 51% Prudential Corporation Holdings Limited Stableview Limited United Kingdom 100% M&G Limited Staple Limited Thailand 100% Prudential Corporation Holdings Limited Staple Nominees Limited United Kingdom 100% Prudential Personal Equity Plans Limited Thames Insurance Brokers Limited England 100% Ascent Insurance Brokers Limited The First British Fixed Trust Company Limited United Kingdom 100% M&G Limited The Forum, Solent, Management Company Limited United Kingdom 100% The Prudential Assurance Company Limited The Prudential Assurance Company Limited United Kingdom 100% Prudential plc True Prospect Limited British Virgin Islands 100% Prudential Corporation Holdings Limited Wharfedale Acquisitions Limited United Kingdom 100% Wharfedale Acquisitions Subholdings Limited Wharfedale Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Wharfedale Acquisitions Subholdings Limited United Kingdom 100% Wharfedale Acquisitions Holdings Limited Yeslink Interco Limited United Kingdom 100% Prudential Group Holdings Limited Zelda Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Zelda Acquisitions Limited United Kingdom 100% Zelda Acquisitions Holdings Limited Item 27. Number of Contract Owners as of June 1, 2012 Qualified – 103,815 Non-Qualified – 54,955 Item 28. Indemnification Provision is made in the Company's Amended By-Laws for indemnification by the Company of any person who was or is a party or is threatened to be made a party to a civil, criminal, administrative or Investigative action by reason of the fact that such person is or was a director, officer or employee of the Company, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceedings, to the extent and under the circumstances permitted by the General Corporation Law of the State of Michigan. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter a) Jackson National Life Distributors LLC acts as general distributor for the Jackson National Separate Account - I.Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account III, the Jackson National Separate Account IV, the Jackson National Separate Account V, the JNLNY Separate Account I, the JNLNY Separate Account II, and the JNLNY Separate Account IV. b) Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Greg Cicotte Manager, President & Chief Executive Officer 7601 Technology Way Denver, CO80237 Clifford J. Jack Manager 7601 Technology Way Denver, CO 80237 Thomas J. Meyer Manager & Secretary 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Manager 1 Corporate Way Lansing, MI48951 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Bill J. Burrow Senior Vice President 7601 Technology Way Denver, CO80237 Maura Collins Executive Vice President, Chief Financial Officer & FinOP 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Steven O’Connor Vice President 7601 Technology Way Denver, CO80237 Jeremy D. Rafferty Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Senior Vice President 7601 Technology Way Denver, CO 80237 Scott Romine Executive Vice President, National Sales Manager 7601 Technology Way Denver, CO80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 Ryan Strauser Vice President 7601 Technology Way Denver, VO 80237 Brian Sward Vice President 7601 Technology Way Denver, CO80237 Jeremy Swartz Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Vice President & Controller 7601 Technology Way Denver, CO 80237 Katie Turner Vice President 7601 Technology Way Denver, CO80237 Brad Whiting Vice President 7601 Technology Way Denver, CO 80237 Daniel Wright Senior Vice President & Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net UnderwritingDiscounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 30. Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 31. Management Services Not Applicable. Item. 32. Undertakings and Representations a) Jackson National Life Insurance Company hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b) Jackson National Life Insurance Company hereby undertakes to include either (1) as part of any application to purchase a contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. c) Jackson National Life Insurance Company hereby undertakes to deliver any Statement of Additional Information and any financial statement required to be made available under this Form promptly upon written or oral request. d) Jackson National Life Insurance Company represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company. e) The Registrant hereby represents that any contract offered by the prospectus and which is issued pursuant to Section 403(b) of the Internal Revenue Code of 1986 as amended, is issued by the Registrant in reliance upon, and in compliance with, the Securities and Exchange Commission's industry-wide no-action letter to the American Council of Life Insurance (publicly available November 28, 1988) which permits withdrawal restrictions to the extent necessary to comply with IRS Section 403(b)(11). SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment to the Registration Statement and has caused this post-effective amendment to the Registration Statement to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 27th day of August, 2012. Jackson National Separate Account - I (Registrant) Jackson National Life Insurance Company By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company (Depositor) By: /s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * August 27, 2012 Michael A. Wells, President, Chief Executive Officer, Director and Chairman * August 27, 2012 James R. Sopha, Chief Operating Officer and Director * August 27, 2012 Clifford J. Jack, Executive Vice President and Director * August 27, 2012 P. Chad Myers, Executive Vice President, Chief Financial Officer and Director * August 27, 2012 Robert A. Fritts, Senior Vice President and Controller * August 27, 2012 Leandra R. Knes, Director * By: /s/ Thomas J. Meyer Thomas J. Meyer, as Attorney-in-Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns Jackson National Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875, 333-172877, 333-175718, 333-175719, 333-176619, and 333-178774), Jackson National Separate Account III (File No. 333-41153), Jackson National Separate Account IV (File Nos. 333-108433 and 333-118131), and Jackson National Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 10th day of February, 2012. /s/MICHAEL A. WELLS Michael A. Wells, President, Chief Executive Officer, Chairman and Director /s/JAMES R. SOPHA James R. Sopha, Chief Operating Officer and Director /s/CLIFFORD J. JACK Clifford J. Jack, Executive Vice President and Director /s/P. CHAD MYERS P. Chad Myers, Executive Vice President, Chief Financial Officer and Director /s/ROBERT A. FRITTS Robert A. Fritts, Senior Vice President and Controller /s/LEANDRA R. KNES Leandra R. Knes, Director EXHIBIT LIST Exhibit No.Description 9. Opinion and Consent of Counsel. Consent of Independent Registered Public Accounting Firm.
